 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    LARRY HENDRIX,                                  Case No. 1:18-cv-00066-AWI-JDP
12                       Plaintiff,                   ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS THAT
13           v.                                       DEFENDANTS’ PARTIAL MOTION TO
                                                      DISMISS BE DENIED AS MOOT
14    ROSA GONZALEZ, et al.,
                                                      ECF No. 27
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 6, 2019, plaintiff voluntarily dismissed his claims for intentional infliction of

21   emotional distress. ECF No. 26. Accordingly, the magistrate judge assigned to this case

22   recommended that defendants’ partial motion to dismiss plaintiff’s claims for intentional

23   infliction of emotional distress, ECF No. 17, be denied as moot. The parties had fourteen days to

24   object, but no objections were filed.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, the

26   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   Court finds the findings and recommendations, ECF No. 27, to be supported by the record and by

28   proper analysis.

                                                       1
 1         Accordingly, IT IS ORDERED that:

 2         1. The findings and recommendations issued by the magistrate judge on May 8, 2019,

 3            ECF No. 27, are ADOPTED IN FULL.

 4         2. Defendants’ partial motion to dismiss plaintiff’s claims for intentional infliction of

 5            emotional distress, ECF No. 17, is denied as moot.

 6         3. The action proceeds only on plaintiff’s First Amendment and Eighth Amendment

 7            claims.

 8
     IT IS SO ORDERED.
 9

10   Dated: July 8, 2019
                                                SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
